        Case 4:20-cv-01501-LPR Document 7 Filed 03/29/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

ERIC HORTON                                                         PLAINTIFF


v.                         Case No. 4:20-cv-01501-LPR


ATRIUM HOSPITALITY, LP                                           DEFENDANTS
D/B/A EMBASSY SUITES and
DELANE MCCOY

                                  JUDGMENT

     In accordance with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED WITH PREJUDICE.

     IT IS SO ADJUDGED this 29th day of March 2021.



                                            ________________________________
                                            LEE P. RUDOFSKY
                                            UNITED STATES DISTRICT COURT
